Citation Nr: 1213649	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-43 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to April 1952.  He died in November 2007.  The appellant is the Veteran's surviving spouse.  

This matter is on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The appellant testified before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is of record.  

During the February 2012 hearing, the Veteran's representative asserted that that the issue of entitlement to service connection for the cause of the Veteran's death was ripe for appellate review.  The Board responded that it did not appear that that the cause of death issue was on appeal.  Hearing Transcript at page 2.  However, in order to give the appellant ever opportunity to present her claim, the Board took testimony on the cause of death issue with the understanding and recognition that jurisdiction over the matter had not been accepted.  Id.    

In that regard, and after a complete review of the record and all applicable laws and regulations, the Board now concludes that the issue of service connection for cause of death is NOT on appeal.  The appellant's September 2009 notice of disagreement is unambiguous and mentions only the lung cancer service connection claim.  The RO similarly construed this notice of disagreement, as it did not address cause of death in its October 2010 statement of the case.  Finally, the appellant did not make any statements regarding service connection for the cause of death in her VA Form-9, which was also submitted in October 2010.  The first evidence in the record indicating any disagreement with the RO's denial of the cause of death claim was not until her hearing before the Board in February 2012.  The issue is not on appeal and will not be addressed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In October 2007, the Veteran filed a claim for service connection for multiple disabilities, to include lung cancer.  

2.  The Veteran died in November 2007.

3.  For the period from when the Veteran submitted his original claim until the date of his death, the evidence of record failed to establish a diagnosis of lung cancer; and, to the extent that a diagnosis of lung cancer was established, the evidence also to show his lung cancer was not shown during active duty service, within one year of service discharge, or to be otherwise related to service including exposure to asbestos.


CONCLUSION OF LAW

The criteria for service connection for lung cancer, to include as due to asbestos exposure, for purposes of accrued benefits, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As a claim for accrued benefits is, by its very nature, a claim for past-due and unpaid benefits, it must be adjudicated on the basis of the evidence of record at the relevant time in question, which is the evidence of record at the date of the Veteran's death.  Because the Board's review is limited to evidence within this time frame, no reasonable possibility exists that further notice or assistance would aid the appellant in substantiating the claim, and any deficiencies of notice or assistance would be moot. See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the duty to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  No additional notice is necessary prior to adjudication of the claim.  

The Board similarly finds that no useful purpose would be served in remanding this matter for additional development as any additional evidence would be barred from consideration.  Indeed, as will be discussed below, the RO has already determined that the Veteran's service treatment records are unavailable.  A remand would simply result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  Indeed, the Court of Appeals for Veterans Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). For these reasons, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).  

Certain chronic diseases such as cancer will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served in the Navy from May 1948 to April 1952.  He filed a claim for service connection for multiple disabilities, to include lung cancer, in October 2007.   Unfortunately, he passed away approximately one month later in November 2007.  The appellant, in her capacity as the surviving spouse, submitted a timely claim for dependency and indemnity compensation (DIC).  

Under VA regulations, a claim for DIC encompasses all claims for entitlement to service connection that were pending claims at the time of the Veteran's death for purposes of accrued benefits.  38 C.F.R. § 3.1000 (2011).   Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . ." 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2011).  Moreover, an "[a]pplication for accrued benefits must be filed within 1 year after the date of death.' 38 C.F.R. § 3.1000(c) (2011).

However, unlike a living veteran's claim for service connection, the adjudication of the claim for accrued benefits must be made based upon the evidence on file at the time of his death, including any VA medical records that must be deemed to have been constructively on file at that time. See 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are deemed to be constructively in the possession of VA adjudicators and must be obtained).

As is relevant here, the Veteran submitted claims seeking entitlement to service connection for lung cancer, to include as due to asbestos exposure, as well as for tinnitus and hearing loss that was received by the RO on October 2, 2007.  However, as indicated, the only evidence that may be considered is the evidence that was submitted between October 2, 2007 (date of claim) and November 8, 2007 (date of his death).  Thus, while there has been a large amount of evidence that was submitted in support of the appellant's DIC claim, none of it was incorporated in the claims file during the approximately one-month period between the time the claim was filed and the Veteran's death, and is not for consideration.  

Recognition is given to the fact that any VA treatment records or service treatment records may be constructively part of the claims file prior to the time of the Veteran's death.  However, the RO has been unable to acquire his service treatment records despite conducting a diligent search to locate them, and a formal finding of unavailability was completed in July 2009.  Moreover, the appellant stated in July 2009 that the Veteran had never received treatment at any VA medical facility.  

Consideration has also been given to whether the appellant is eligible for substitution, which would permit consideration of the posthumously received evidence.  Notably, Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A  allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies prior to completion. As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  According to the statute, if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  However, as noted, the Veteran died in November 2007.  The appellant is therefore not entitled to a determination on whether she is eligible for substitution.

Thus, the Board is limited to consideration of evidence that existed prior to the Veteran's death in November 2007.  That evidence consisted only of his October 2007 claim for benefits that, in pertinent part, indicated that lung cancer had been diagnosed in April 2005, and that the Veteran believed his lung cancer was the result of his exposure to asbestos while serving aboard several naval vessels.  An actual diagnosis of lung cancer was not established.  There is also no evidence relating any chronic lung problem, to include lung cancer, to the Veteran's active service.  To that extent, the statements made by the Veteran prior to his death relating his lung cancer to asbestos exposure or, more generally, to his active service have been considered.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, the Veteran lacks the competency to provide testimony regarding the nature and etiology of his lung cancer, and there is no VA regulation related to asbestos exposure that allows for service connection on a presumptive basis.  See Jandreau, 492 F.3d at 1377, n.4; see also VA Adjudication Procedure Manual, M21-1 (M21-1), Part IV, Subpart ii, Ch. 2, § C.9 (March 29, 2012).  Because lung cancer is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's lung cancer are found to lack competency.

The Board is sympathetic to the appellant's assertions, fully understands her position, and by no means wishes to minimize the service the Veteran provided.  However, VA regulations specifically limit the evidence that may be considered when considering an accrued benefits claim, and the Board is bound by the law and is without authority to grant benefits or evaluate a claim purely on the basis of equity.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Therefore, the appeal is denied.  


ORDER

Service connection for lung cancer, to include as due to asbestos exposure, is denied.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


